DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 05/13/2022.
Status of claims in the instant application:
Claims 1-20 are pending.
Election/Restrictions
No claim restrictions are warranted at the applicant’s initial time of filing for patent.
Priority
This application is a CON of 15/438,779 filed on 02/22/2017 now PAT 11334852; and also claims benefit to Foreign Application for patent “INDIA 201641042036 filed on 12/08/2016”.
**** Note: The foreign priority claim document (certified copy of the foreign application for patent) has been provided in the parent application.
Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 11/07/2022 have been considered and signed copy of the forms have been attached with this office action.
Drawings
Drawings filed on 05/13/2022 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 05/13/2022 has been inspected and it’s in compliance with MPEP 608.01.
Claim Objections
No claim objection warranted at the applicant’s initial time of filing for patent.
Claim Interpretation
No claim interpretation under 35 USC 112(f) is warranted at the applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 112
No claim rejection is warranted under 35 USC 112 at the applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 101
No claim rejection is warranted under 35 USC 101 at the applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 102
No claim rejection is warranted under 35 USC 102 at the applicant’s initial time of filing for patent.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected  on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11334852. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just broader version of claims of the issued patent 11334852 that make the claims of the instant application obvious.
Instant Application
Reference Patent (PAT US 11334852)
1. A method, comprising: receiving, by at least one computing device, an invitee list and a schedule associated with an event; generating, by the at least one computing device, a calendar message for the event based on the invitee list and the schedule; identifying, by the at least one computing device, a file for attachment to the calendar message; determining, by the at least one computing device, that the file is permitted to be shared; generating, by the at least one computing device, a resource locator associated with the file, wherein the resource locator uniquely identifies the file; inserting, by the at least one computing device, the resource locator into the calendar message; forwarding, by the at least one computing device, the calendar message to distribute the file for access on at least one other computing device using the resource locator; and retrieving the file, by the at least one computing device and in response to receiving a notification.
1. A method, comprising: receiving, by at least one computing device, an invitee list and a schedule associated with an event; generating, by the at least one computing device, a calendar message for the event based on the invitee list and the schedule; identifying, by the at least one computing device, a file for attachment to the calendar message; determining, by the at least one computing device, that the file is permitted to be shared with at least one addressee identified in the invitee list based on an access policy of a management service in a managed computing device environment; generating, by the at least one computing device, a resource locator associated with the file, wherein the resource locator uniquely identifies the file in the managed computing device environment; inserting, by the at least one computing device, the resource locator into the calendar message; forwarding, by the at least one computing device, the calendar message to at least one managed computing device in the managed computing device environment based on at least one addressee in the invitee list, to distribute the resource locator for access to the file; and retrieving the file, by the at least one computing device and in response to receiving a notification, at a time before an access start time associated with the access to the file using a secure content file manager.
2. The method according to claim 1, wherein the determining comprises communicating, by the at least one computing device, over a computer network with a management service on a remote computing environment.
2. The method according to claim 1, wherein the determining comprises communicating, by the at least one computing device, over a computer network with the management service on a remote computing environment.
3. The method according to claim 1, wherein the determining comprises determining, by the at least one computing device, that the file is permitted to be shared based on the access policy of a management service and an operating parameter of the at least one managed computing device.
3. The method according to claim 1, wherein the determining comprises determining, by the at least one computing device, that the file is permitted to be shared based on the access policy of the management service and an operating parameter of the at least one managed computing device.
4. The method according to claim 1, wherein the determining comprises determining, by the at least one computing device, that the file is permitted to be shared with individual addressees identified in the invitee list.
4. The method according to claim 1, wherein the determining comprises determining, by the at least one computing device, that the file is permitted to be shared with individual addressees identified in the invitee list.
5. The method according to claim 1, further comprising: identifying, by the at least one computing device, another file for attachment to the calendar message; determining, by the at least one computing device, that the other file is not permitted to be shared with at least one addressee identified in the invitee list based on an access policy of a management service; and generating, by the at least one computing device, a sharing restriction notification in response to determining that the other file is not permitted to be shared.
5. The method according to claim 1, further comprising: identifying, by the at least one computing device, another file for attachment to the calendar message; determining, by the at least one computing device, that the other file is not permitted to be shared with at least one addressee identified in the invitee list based on the access policy of the management service; and generating, by the at least one computing device, a sharing restriction notification in response to determining that the other file is not permitted to be shared.
6. The method according to claim 1, further comprising: receiving, by the at least one computing device, a file access schedule associated with the file and comprising an access start time, wherein the access start time begins before a start of the schedule associated with the event; and inserting, by the at least one computing device, the file access schedule into the calendar message.
6. The method according to claim 1, further comprising: receiving, by the at least one computing device, a file access schedule associated with the file and comprising the access start time, wherein the access start time begins before a start of the schedule associated with the event; and inserting, by the at least one computing device, the file access schedule into the calendar message.
7. The method according to claim 6, wherein the file access schedule further comprises a period of time that ends after an end of the schedule associated with the event.
7. The method according to claim 6, wherein the file access schedule further comprises a period of time that ends after an end of the schedule associated with the event.
8. The method according to claim 1, wherein the resource locator comprises an environment-unique file identifier recognized uniquely among a plurality of managed applications executed by a plurality of managed computing devices in the managed computing device environment.
8. The method according to claim 1, wherein the resource locator comprises an environment-unique file identifier recognized uniquely among a plurality of managed applications executed by a plurality of managed computing devices in the managed computing device environment.
9. A non-transitory computer-readable medium embodying program code executable in at least one computing device that, when executed by the at least one computing device, directs the at least one computing device to at least: receive an invitee list and a schedule associated with an event; generate a calendar message for the event based on the invitee list and the schedule; identify a file for attachment to the calendar message; determine that the file is permitted to be shared; generate a resource locator associated with the file, wherein the resource locator uniquely identifies the file; insert the resource locator into the calendar message; forward the calendar message to distribute the file for access on at least one other computing device using the resource locator; and retrieve the file in response to receiving a notification.
9. A non-transitory computer-readable medium embodying program code executable in at least one computing device that, when executed by the at least one computing device, directs the at least one computing device to at least: receive an addressee list and a message body associated with a message; generate the message based on the addressee list; identify a file for attachment to the message; determine whether the file is permitted to be shared with at least one addressee identified in the addressee list based on an access policy of a management service in a managed computing device environment; generate a resource locator associated with the file and insert the resource locator into the message in response to a determination that the file is permitted to be shared; forward the message to at least one managed computing device in the managed computing device environment based on at least one addressee in the addressee list, to distribute the resource locator for access to the file; and retrieve the file, in response to receiving a notification, at a time before an access start time associated with the access to the file using a secure content file manager.
10. The non-transitory computer-readable medium according to claim 9, wherein, to determine whether the file is permitted to be shared, the at least one computing device is further configured to communicate over a computer network with a management service on a remote computing environment.
10. The non-transitory computer-readable medium according to claim 9, wherein, to determine whether the file is permitted to be shared, the at least one computing device is further configured to communicate over a computer network with the management service on a remote computing environment.
11. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is configured to determine whether the file is permitted to be shared based on an access policy of a management service and an operating parameter of the at least one managed computing device.
11. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is configured to determine whether the file is permitted to be shared based on the access policy of the management service and an operating parameter of the at least one managed computing device.
12. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further configured to determine whether the file is permitted to be shared with individual addressees identified in an addressee list.
12. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further configured to determine whether the file is permitted to be shared with individual addressees identified in the addressee list.
13. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further configured to generate a sharing restriction notification in response to a determination that the file is not permitted to be shared.
13. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further configured to generate a sharing restriction notification in response to a determination that the file is not permitted to be shared.
14. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further configured to receive a file access schedule associated with the file and insert the file access schedule into the message.
14. The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further configured to receive a file access schedule associated with the file and insert the file access schedule into the message.
15. The non-transitory computer-readable medium according to claim 9, wherein the resource locator comprises an environment-unique file identifier recognized uniquely among a plurality of managed applications executed by a plurality of managed computing devices in a managed computing device environment.
15. The non-transitory computer-readable medium according to claim 9, wherein the resource locator comprises an environment-unique file identifier recognized uniquely among a plurality of managed applications executed by a plurality of managed computing devices in the managed computing device environment.
16. A system, comprising: a memory device configured to store computer-readable instructions thereon; and at least one computing device configured, through execution of the computer-readable instructions, to: receive an invitee list and a schedule associated with an event; generate a calendar message for the event based on the invitee list and the schedule; identify a file for attachment to the calendar message; determine that the file is permitted to be shared; generate a resource locator associated with the file, wherein the resource locator uniquely identifies the file in a managed computing device environment; insert the resource locator into the calendar message; forward the calendar message to distribute the file for access on at least one other computing device using the resource locator; and retrieve the file in response to receiving a notification.
16. A system, comprising: a memory device configured to store computer-readable instructions thereon; and at least one computing device configured, through execution of the computer-readable instructions, to: identify a file for attachment to a message; determine that the file is permitted to be shared with at least one addressee of the message based on an access policy of a management service in a managed computing device environment; generate a resource locator to the file, wherein the resource locator uniquely identifies the file in the managed computing device environment; insert the resource locator into the message; forward the message to at least one managed computing device in the managed computing device environment based on the at least one addressee of the message, to distribute the resource locator for access to the file; and retrieve the file, in response to receiving a notification, at a time before an access start time associated with the access to the file using a secure content file manager.
17. The system according to claim 16, wherein the at least one computing device is configured to determine that the file is permitted to be shared based on an access policy of a management service and an operating parameter of the managed computing device.
17. The system according to claim 16, wherein the at least one computing device is configured to determine that the file is permitted to be shared based on the access policy of the management service and an operating parameter of the managed computing device.
18. The system according to claim 16, wherein the at least one computing device is further configured to determine that the file is permitted to be shared with individual addressees identified in an addressee list of the message.
18. The system according to claim 16, wherein the at least one computing device is further configured to determine that the file is permitted to be shared with individual addressees identified in an addressee list of the message.
19. The system according to claim 16, wherein the at least one computing device is further configured to receive a file access schedule associated with the file and insert the file access schedule into the message.
19. The system according to claim 16, wherein the at least one computing device is further configured to receive a file access schedule associated with the file and insert the file access schedule into the message.
20. The system according to claim 16, wherein the resource locator to the file comprises an environment-unique file identifier recognized uniquely among a plurality of managed computing devices in a managed computing device environment.
20. The system according to claim 16, wherein the resource locator to the file comprises an environment-unique file identifier recognized uniquely among a plurality of managed computing devices in the managed computing device environment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,732,853 B1 to Byrne et al. (hereinafter “Byrne”) in view of Pub. No.: US 2007/0073810 A1 to Adams et al. (hereinafter “Adams”).
Regarding Claim 1. Byrne discloses A method (Byrne, Abstract: … A system and method providing sharable content item links with link sharer specified use restrictions …), comprising:	
[receiving, by at least one computing device, an invitee list and a schedule associated with an event;
generating, by the at least one computing device, a calendar message for the event based on the invitee list and the schedule];
identifying, by the at least one computing device, a file for attachment to the calendar message (Byrne, Column [2], Lines [7-8]: FIG. 5 is a diagram illustrating a content item browser page when a file content item is selected for further action (identifying a file for attachment)…);
determining, by the at least one computing device, that the file is permitted to be shared (Byrne, Column [8], Lines [29-32]; Column [15], Lines [27-40]; FIG. 15, Column [17-19]: During system use, Authenticated Users are presented with a Content Item Browser that allows them to browse the set of content items associated with their accounts. From this browser, Authenticated Users can select content items to share – Examiner: content owner decides to share the file … Sharing a content item as a sharable link by a Team Member is similar to sharing a content item as a sharable link by an Individual User as described above. However, a Team can have a policy set by an Administrator (access policy of management) of the Team (who can be one of the Team Members) which determines whether Team Members can share content items … If Team Members are permitted to only share Team content items as sharable links with other Team Members, then the Link Sharer can select specific Team Member Link Recipients and restrictions for those selected Team Members. No other users including Team Members are permitted access to the Team content item using the sharable link. This is shown by example in FIG. 8 …);
generating, by the at least one computing device, a resource locator associated with the file (Byrne, Column [8], Lines [32-33]: Authenticated Users can select content items to share in the form of sharable links to the content items. The sharable link can be a URL (Resource Locator) generated by the system), wherein the resource locator uniquely identifies the file (Byrne, Column [8], Lines [33-34]: The sharable link can be unique for the shared content item …);
inserting, by the at least one computing device, the resource locator into the calendar message (Byrne, Column [15], Lines [6-9]:  … The "Get Link" button causes a copy of the sharable link to be copied to the clipboard of the Link Sharer's computer. The Link Sharer can then easily paste (insert) the sharable link into an e-mail or into the address bar of a web browser …);
forwarding, by the at least one computing device, the calendar message to distribute the file for access on at least one other computing device using the resource locator (Byrne, Col. [8, 12, 15], Lines [59-65, 13-28, 26-33): Once Authenticated Users select a content item to share through the Content Item Browser, the Authenticated Users can specify one or more Link Recipients to which the system will send notification of the sharable link generated for the shared content item. For example, the system can send an e-mail message and/or a text message containing the sharable link to each of the specified Link Recipients … Once a file or folder is selected for further action in the Content Item Browser, the Authenticated User can perform a "Share Link" action on the selected content item. FIG. 6 is a diagram illustrating a share link form displayed after an Individual User (a Link Sharer) selects a content item for sharing as a sharable link. The form provides a field for entering the names or email addresses of one or more Link Recipients. If a name is entered, the system can look up an e-mail address associated with the name in a contact list associated with the Link Sharer's account. The Link Recipients can be Authenticated Users and/or Public Users … The form also provides a message field for entering a text message. The text message is sent to the Link Recipients in the notification of the sharable link. Such notification can be made by the system by e-mail message or by text message (e.g., SMS message), as just two examples …); and
retrieving the file, by the at least one computing device and in response to receiving a notification (Byrne, Col. [8, 3, 15], Lines [59-65, 1-5, 26-33): … Once Authenticated Users select a content item to share through the Content Item Browser, the Authenticated Users can specify one or more Link Recipients to which the system will send notification of the sharable link generated for the shared content item. For example, the system can send an e-mail message and/or a text message containing the sharable link to each of the specified Link Recipients … FIG. 14 is a diagram illustrating a page displayed in a web browser window of a Link Submitter that submits a sharable link to the system and for which the Link Submitter is authorized to use the sharable link to view and download an underlying content item …).
However Byrne does not explicitly teach, but Adams from same or similar field of endeavor teaches:
“receiving (Adams, Para [0017]: ... receiving electronic messages …), by at least one computing device (Adams, Para [0017]: ... an electronic communications device …), an invitee list (Adams, Para [0041]: … event scheduler 302 will automatically populate the fields of the New Event scheduling interface 500 in dependence on information extracted from the email message, For example, information from the list of recipients (invitee list) …) and a schedule associated with an event (Adams, Para [0041]:  … event scheduler 302 will automatically populate the fields of the New Event scheduling interface 500 in dependence on information extracted from the email message … from within the message body such as the first occurring date and time (event schedule) text …);
generating, by the at least one computing device, a calendar message for the event based on the invitee list and the schedule (Adams, Para [0041]: Selection of the "Schedule New Event" item 416 generates a new event scheduling interface 500 on display screen 44, as shown in FIG. 5A, for scheduling an event associated with the electronic message 400 … - Examiner: event message is created based on invitee list and schedule contained in the message received);”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adams into the teachings of Byrne, because it discloses that “a scheduling module configured for displaying on the display an event scheduling interface for scheduling an event, the event scheduling interface having a plurality of input fields for receiving information about the event, the scheduling module being configured for automatically populating at least one of the input fields in dependence on information extracted from a selected electronic message stored in the storage (Adams, Para [0018])”.
Regarding Claim 2. The combination of Byrne-Adams discloses the method according to claim 1, Byrne further discloses, “wherein the determining comprises communicating, by the at least one computing device, over a computer network with the management service on a  remote computing environment (Byrne, Column [17], Lines[37-58]: … FIG. 15 is a high-level diagram illustrating components that comprise the software architecture of a cross-platform content item sharing and synchronization system 1500 constructed in accordance with the present invention … - Examiner: Client(s) communicating with the sharing and synchronization system 1500  through data network (internet)).”
Regarding Claim 3. The combination of Byrne-Adams discloses the method according to claim 1, Byrne further discloses, “wherein the determining comprises determining, by the at least one computing device, that the file is permitted to be shared based on the access policy of the management service  (Byrne, Column [8], Lines [29-32]; Column [15], Lines [27-40]: During system use, Authenticated Users are presented with a Content Item Browser that allows them to browse the set of content items associated with their accounts. From this browser, Authenticated Users can select content items to share – Examiner: content owner decides to share the file … Sharing a content item as a sharable link by a Team Member is similar to sharing a content item as a sharable link by an Individual User as described above. However, a Team can have a policy set by an Administrator (access policy of management) of the Team (who can be one of the Team Members) which determines whether Team Members can share content items … If Team Members are permitted to only share Team content items as sharable links with other Team Members, then the Link Sharer can select specific Team Member Link Recipients and restrictions for those selected Team Members. No other users including Team Members are permitted access to the Team content item using the sharable link. This is shown by example in FIG. 8 …) and an operating parameter of the at least one managed computing device (Byrne, Column [14], Lines [60-67]: In addition to or instead of type of access, temporal, and count restrictions and forcing multi-factor authentication, the Link Sharer can restrict access to the content using the sharable link to certain geographic locations. For example, the Link Sharer can restrict access to the content item from inside the United States. Such access can be enforced by the system based on geo-coding the Link Submitter's peer network address, using a geo-ip service for example – Examiner: location is an operating parameter as enforced by the link sharing system).”
Regarding Claim 4. The combination of Byrne-Adams discloses the method according to claim 1, Byrne further discloses, “wherein the determining comprises determining, by the at least one computing device, that the file is permitted to be shared with individual addressees identified in the invitee list (Byrne, Column [12], Lines [63-68]:  As shown in FIG. 7, the Link Sharer can specify restrictions for Authenticated Users that are specified as Link Recipients in the Add Names or Emails field. In addition, the Link Sharer can also specify separate restrictions for everyone else. Everyone else includes all Authenticated Users not specified as Link Recipients and all Public Users – Examiner: FIG. 7 shows common user on both authenticated list and also on the recipient/email list).”
Regarding Claim 5. The combination of Byrne-Adams discloses the method according to claim 1, Byrne further discloses, “further comprising:
identifying, by the at least one computing device, another file for attachment to the calendar message (Byrne, Column [12], Lines [1-3]:  FIG. 5 is a diagram illustrating the Content Item Browser page when a listed file content item is selected for further action by the Authenticated User);
determining, by the at least one computing device, that the other file is not permitted to be shared with at least one addressee identified in the invitee list based on  the access policy of the management service (Byrne; Column [8], Lines [29-32]; Column [15], Lines [27-40]; Column [16], Lines [64-67]: During system use, Authenticated Users are presented with a Content Item Browser that allows them to browse the set of content items associated with their accounts. From this browser, Authenticated Users can select content items to share – Examiner: content owner decides to share the file … Sharing a content item as a sharable link by a Team Member is similar to sharing a content item as a sharable link by an Individual User as described above. However, a Team can have a policy set by an Administrator (access policy of management) of the Team (who can be one of the Team Members) which determines whether Team Members can share content items … If Team Members are permitted to only share Team content items as sharable links with other Team Members, then the Link Sharer can select specific Team Member Link Recipients and restrictions for those selected Team Members. No other users including Team Members are permitted access to the Team content item using the sharable link. This is shown by example in FIG. 8 … If the Link Submitter was not permitted to view the document or view a preview of the document, then the system would not present a preview or present the document in the web browser window); and
generating, by the at least one computing device, a sharing restriction notification in response to determining that the other file is not permitted to be shared (Byrne, Column [15], Lines [60-65]: An example of such an unauthorized access page is shown in FIG. 10, which is a diagram illustrating an access denied page displayed after an Authenticated User submits a sharable link to the system requesting access to the underlying content item and the requested access is not authorized according to restrictions specified by the Link Sharer).”
Regarding Claim 8. The combination of Byrne-Adams discloses the method according to claim 1, Byrne further discloses, “wherein the resource locator comprises an environment-unique file identifier recognized uniquely among a plurality of managed applications executed by a plurality of managed computing devices in the managed computing device environment (Byrne, Column [8], Lines [32-46]: The sharable link can be unique for the shared content item and may be generated in such a way that it is difficult to guess the sharable link. Among other information, the sharable link can contain a difficult to guess pseudo-randomly generated set of characters and an identifier of the shared content item (e.g., the name of the shared content item). Thus, even if the random characters were guessed correctly, the sharable link could not be reproduced unless the identifier of the content item is known or also guessed correctly. For example, if the shared content item is a file named "Getting Started.pdf", the system can generate the following sharable link: https://www.dropbox.com/s/bx7f9pmqblg7qzg/Getting%20Started.pdf In this example, the character sequence "bx7f9pmqblg7qzg" is the pseudo-randomly generated set of characters and the character sequence "Getting%20Started.pdf" is the identifier of the content item …).”
Regarding Claim 9. This claim contains all the same or similar limitations as claim 1, hence this claim is similarly rejected as claim 1.
**** Byrne also discloses A non-transitory computer-readable medium embodying program code executable in at least one computing device that, when executed by the at least one computing device, directs the at least one computing device to at least perform the tasks as specified in the claim limitations (Byrne: Column [4], Lines [15-25]).
Regarding Claim 10. This claim contains all the same or similar limitations as claim 2, hence this claim is similarly rejected as claim 2.
Regarding Claim 11. This claim contains all the same or similar limitations as claim 3, hence this claim is similarly rejected as claim 3.
Regarding Claim 12. This claim contains all the same or similar limitations as claim 4, hence this claim is similarly rejected as claim 4.
Regarding Claim 13. This claim contains all the same or similar limitations as claim 5, hence this claim is similarly rejected as claim 5.
Regarding Claim 15. This claim contains all the same or similar limitations as claim 8, hence this claim is similarly rejected as claim 8.
Regarding Claim 16. This claim contains all the same or similar limitations as combination of claims 1 and 2, hence this claim is similarly rejected as claim combination of claims 1 and 2.
Regarding Claim 17. This claim contains all the same or similar limitations as claim 3, hence this claim is similarly rejected as claim 3.
Regarding Claim 18. This claim contains all the same or similar limitations as claim 4, hence this claim is similarly rejected as claim 4.
Regarding Claim 20. This claim contains all the same or similar limitations as claim 8, hence this claim is similarly rejected as claim 8.
Claims 6-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,732,853 B1 to Byrne et al. (hereinafter “Byrne”) in view of Pub. No.: US 2007/0073810 A1 to Adams et al. (hereinafter “Adams”), as applied to claim 1, and further in view of Pub. No.: US 20090044132 A1 to Combel et al. (hereinafter “Combel”).
Regarding Claim 6. The combination of Byrne-Adams discloses the method according to claim 1, however it does not explicitly disclose, but Combel from same or similar field of endeavor teaches, “further comprising:
receiving, by the at least one computing device, a file access schedule associated with the file and comprising an access start time, wherein the access start time begins before a start of the schedule associated with the event (Combel, Abstract, Para [0007-0008, 0034]: … Systems and methods that enable conference attendee(s) to invite others to the conference and provide a rich set of contextual information about the conference upfront to the invitee(s). A communicator component enables document related to the conference to be automatically shared and can further supply the name of the document and the location of the document. Hence, an invitee can make an informed decision about joining the conference and evaluate relevance of the conference up front (e.g., prior to joining) … The subject innovation enables conference attendee(s) to invite others to the conference and provide a rich set of contextual information about such conference upfront to the invitee(s), by employing a communicator component--so that the invitees can make an informed decision about joining the conference and evaluate relevance of the conference up front (e.g., prior to joining). Such communicator component enables automatic sharing for documents related to the conference (e.g., through a session initiation protocol--SIP) between the participants of the conference--wherein the communicator component can supply the name of the document and the location thereof. Hence, a rich contextual form of conversation initiation is supplied that holistically addresses requirements for both the inviter and invitee (e.g., mitigating a requirement of manual intervention by conference participants, such as attaching documents to e-mails for sharing thereof.) … a notification component associated with the communicator component can transmit an alert to the participants/end points regarding the conference (e.g., document lists to be shared, conference schedules, and the like), wherein the invitation can be populated with name of documents to be shared, such as inserting links in the invitation window ...); and
inserting, by the at least one computing device, the file access schedule into the calendar message (Combel, Abstract, Para [0034]: … FIG. 3 illustrates a particular block diagram of a notification component 310, associated with a communicator component 302 of the subject innovation. The notification component 310 can transmit an alert to the participants/end points regarding the conference (e.g., document list to be shared, conference schedule, and the like), wherein the invitation can also be populated with such contextual information via inserting links in the invitation window, for example. In addition, the notification component 310 can set various levels of importance to the conference via a field 320, and further supply information related to the context of the conference. Moreover, the notification component 310 enables a user or initiator of a conference to set a privacy level 330 for various documents that are to be shared during the conference (e.g., access restriction for confidential documents.) The communication can be provided in synchronous manner and in form of an instant message, for example …”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Combel into the combined teachings of Byrne-Adams, because it discloses that “The subject innovation enables conference attendee(s) to invite others to the conference and provide a rich set of contextual information about such conference upfront to the invitee(s), by employing a communicator component--so that the invitees can make an informed decision about joining the conference and evaluate relevance of the conference up front (e.g., prior to joining)  (Combel, Para [0007])”.
Regarding Claim 7. The combination of Byrne-Adams-Combel discloses the method according to claim 6, Combel further discloses, “wherein the file access schedule further comprises a period of time that ends after an end of the schedule associated with the event (Combel, Para [0035, 0038]: … The communicator component 302 enables document related to the conference to be automatically shared (e.g., through a session initiation protocol--SIP) among the participants of the conference, wherein the communicator component 302 can obtain the name of the document and the location of the document. As illustrated in FIG. 3, an authorization component 340 associated with the teleconferencing system 300 can apply permissions to allow some users to access some documents and/or messages that are exchanged during a conference and further block other users from reaching the exchanged communication … In a related aspect, the information and associated relationships can be output to the meeting participants/invitees authorized to view this information. Such information can be presented by output component (not shown), which can present the information in a variety of formats (e.g., visual, audio). The information can be provided before, during or after the conference …)”.
The motivation to further combine Combel remains same as in claim 6.
Regarding Claim 14. This claim contains all the same or similar limitations as claim 6, hence this claim is similarly rejected as claim 6.
Regarding Claim 19. This claim contains all the same or similar limitations as claim 6, hence this claim is similarly rejected as claim 6.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure; the attached PTO-892 has a number of prior arts that are relevant to applicant’s disclosure and below are a few of those prior arts:
US 20040141005 A1; Banatwala et al.: Banatwala discloses A system is provided for integrating online meeting materials, including an asynchronous place server; a synchronous meeting server; a first user client; a meeting creation user interface presented at the first user client by the place server for receiving from the user meeting indicia including meeting information, meeting description, and meeting attachments; the asynchronous place server responsive to the user submitting the meeting indicia for storing the meeting description and the meeting attachments, and for forwarding to the meeting server the meeting information for creating the meeting; and during meeting viewing, the synchronous meeting server serving meeting information to a plurality of users viewing the meeting, and the asynchronous place server serving the meeting description and the meeting attachments to the plurality of users. This invention relates to online meetings. More particularly, it relates to integrating online meeting materials in a place, such that while the meeting itself is scheduled with a meeting provider, the meeting materials stay with the place.
US 20090192845 A1; Gudipaty et al.: Gudipaty discloses an Online meeting system integrated with online and/or offline collaborative workspace(s). Documents and other content generated through team collaboration and managed by a content management system are automatically made available during the meeting, updated, and stored in collaborative workspace linked to a particular meeting. Newly generated content during the meeting is also added to the workspace. As a result, online meetings become part of the collaborative workspace rendering reusable and searchable data through meeting content and updates to associated documents.
Embodiments are directed to integrating real time collaboration experiences such as online meetings with shared workspace(s). In a system according to embodiments, meetings may be organized, initiated, and recorded through a workspace. Relevant documents and content may be made available automatically for the online meeting. Changes to relevant documents, newly created content, as well as a record of the meeting may be stored in the workspace with appropriate indexing and linking such that data generated through the meeting is re-usable and searchable.
US 20070168447 A1; Chen et al.: Chen discloses 	A computer implemented method, data processing system, and computer program product for scheduling calendaring entries within the context of an instant messaging client. The instant messaging client receives input from a user to schedule an instant messaging chat session with one or more invitees, wherein the one or more invitees are selected from a list of contacts in the instant messaging client. The instant messaging client provides a scheduling interface to the user, wherein the scheduling interface allows the user to define properties for the instant messaging chat session. Responsive to receiving user input defining the instant messaging chat session, an entry is created in the user's calendaring system to form a scheduled instant messaging chat session, wherein the entry is based on the properties defined in the scheduling interface.
The present invention relates generally to an improved data processing system, and in particular, the present invention provides a computer implemented method, data processing system, and computer program product for scheduling calendar entries from within the context of an instant messaging interface.
US 20150347979 A1; Fasen et al.: Fasen discloses methods and systems for Social calendar event sharing. An event associated with a personal calendar can be shared as a link to a subscription to the event. One instance of the event details can be managed by a social calendar event sharing service that receives the event details, stores the event details associated with the personal calendar of the event organizer, and generates the link. The link can be used by anyone to access the event details and add the event their own personal calendars. The event details are provided as a subscription to the event so that an update to the event can be propagated to the subscribers that have added the event to their calendars.
US 20150237109 A1; Ferdowsi et al.: Ferdowsi discloses methods and system where Users specify that a file set comprising their files, folders, or other content owned by the users should be made accessible via a link, such as a uniform resource locator (URL). The system which stores and provides access to the files accordingly creates a link that specifies the file set to be made accessible. The users may distribute the link to recipients with whom the file set is to be shared, and the distribution may be performed in any manner that the users choose.
The disclosed embodiments relate generally to sharing of data over a network. In particular, the disclosed embodiments are directed to sharing of user files via user-generated links.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434